Citation Nr: 1736287	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  12-24 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a heart disability, claimed as secondary to hypertension.


REPRESENTATION

Veteran represented by:	Patrick L. Hays, Jr., Attorney-at-Law


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to June 1974.

These matters come before the Board of Veterans' Appeals (Board) from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

A Statement of the Case (SOC), issued by the RO in July 2012, and a Supplemental Statement of the Case (SSOC), issued by the RO in February 2017, continued to deny service connection for the hypertension and a heart disability, claimed as secondary to hypertension.

The issue of entitlement to service connection for a heart disability, to include as secondary to hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Hypertension had its onset in service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, hypertension is related to service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

Veterans are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1137. Only such conditions as are recorded in entrance examination reports are to be considered as "noted." 38 C.F.R. § 3.304(b); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).

The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record. See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34. A lay person is competent to report to the onset and continuity of his symptomatology. Id. at 438. Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a lay person, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person. See Kahana, 24 Vet. App. at 433, n. 4.

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013). In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence. Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

In April 2012, a VA examiner determined the Veteran was first diagnosed with hypertension in March 12, 1970, prior to service, negating the Veteran's presumption of soundness. The Board finds the date of initial diagnosis is incorrect. The notation referred to in the Veteran's records is on an undated page of the Veteran's service treatment records. On his entrance examination, conducted March 12, 1970, the Veteran marked that he did not suffer from high or low blood pressure, though he did affirmatively indicate he had other conditions listed on the report of medical history. Furthermore, the clinical evaluation conducted on the Veteran at his entrance examination indicated his heart and vascular system were normal. STRs from August 1973 indicate the Veteran had a history of hypertension that began four months prior to the hospitalization, suggesting an initial onset in approximately April 1973, not prior to service. Finally, the Veteran testified at Decision Review Officer (DRO) Hearing in December 2011, that he did not have high blood pressure prior to entering service in June 1970.

The Board finds the remainder of the Veteran's STRs, which indicate the Veteran was not found to have hypertension prior to service and include the Veteran's notations and testimony suggesting he did not have hypertension prior to service, to be more probative. As a result, the Board finds the Veteran benefits from the presumption of soundness in regard to his claim for hypertension.

The first prong of service connection requires a current disability. The Veteran's April 2012 VA examination indicated the Veteran had a current diagnosis of hypertension and was taking medication for the disability.

The second prong of service connection requires an in-service incurrence or aggravation of the disability.  The Veteran's STRs indicate he was hospitalized in March 1973 for approximately one week and was diagnosed with labile hypertension at the time. Throughout the remainder of his time in service, the Veteran's STRS periodically note high blood pressure.

Because the Veteran was diagnosed with hypertension in service and continues to suffer from hypertension, the nexus requirement has been met.  The evidence is at least in equipoise, and thus, the Veteran must prevail. For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for hypertension is warranted.


ORDER

Entitlement to service connection for hypertension is granted.


REMAND

The Veteran's claim for a heart disability, claimed as secondary to hypertension, has been continuously denied because service connection for hypertension had not been granted.

Given the Board's decision to grant the Veteran's claim for service connection for hypertension, a new examination is required to determine the nature and etiology of the Veteran's heart disability, diagnosed as cardiomyopathy at his April 2012 VA examination.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his heart disability. The AOJ should also secure any outstanding, relevant VA medical records from September 2009 to present. After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

2. After completing the foregoing development, schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed heart condition, to include as secondary to hypertension and/or Agent Orange exposure.

(i) For any diagnosed heart disability, the examiner should opine as to whether it is at least as likely as not (50 percent or higher probability) that the disorder is related to the Veteran's period of active service from June 1970 to June 1974.

(ii) If not related to service, is it as least as likely as not (50 percent or higher probability) that the heart disability is caused by the Veteran's service-connected hypertension.

(iii) If not caused by the Veteran's service-connected hypertension, is it as least as likely as not (50 percent or higher probability) that the heart disability is permanently aggravated by the Veteran's service-connected hypertension.

The claims folder should be made available to the examiner for review. The examiner should set forth reasons for the opinion with reference, as appropriate, to pertinent evidence of record. 

3. Thereafter, the remanded claim should be readjudicated by the AOJ. If the benefits sought are denied, furnish the Veteran a supplemental statement of the case and return the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


